       Case 8:21-cr-00057-CJC Document 1 Filed 04/12/21 Page 1 of 2 Page ID #:1



 1

 2
                                                             4/12/2021
 3
                                                                eva

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,              No. 8:21-cr-00057-CJC

12              Plaintiff,                  I N F O R M A T I O N

13                    v.                    [26 U.S.C. § 7201: Attempt to
                                            Evade and Defeat the Assessment
14   JEAN GUY MINN,                         and Payment of Income Tax]

15
                Defendant.
16

17

18        The Acting United States Attorney charges:
19                              [26 U.S.C. § 7201]
20        Beginning on or about January 1, 2016, and continuing
21   through at least February 1, 2017, in Orange County, within the
22   Central District of California, and elsewhere, defendant JEAN GUY
23   MINN, a resident of Irvine, California, willfully attempted to
24   evade and defeat the assessment and payment of income tax due and
25   owing to the United States of America for the calendar year 2016,
26   by committing the following affirmative acts, among others:
27   preparing and electronically signing a false and fraudulent
28   United States Individual Income Tax Return, Form 1040, which was
       Case 8:21-cr-00057-CJC Document 1 Filed 04/12/21 Page 2 of 2 Page ID #:2



 1   submitted to the Internal Revenue Service (“IRS”), in which

 2   defendant MINN failed to report $552,454.18 in interest income

 3   that he then knew that he had received during 2016 from foreign

 4   bank accounts.    As a result of such additional taxable income,

 5   there was additional income tax of approximately $162,369.00 due

 6   and owing to the United States of America for the calendar year

 7   2016.

 8                                         TRACY L. WILKISON
                                           Acting United States Attorney
 9

10

11                                         BRANDON D. FOX
                                           Assistant United States Attorney
12                                         Chief, Criminal Division
13                                         BENJAMIN R. BARRON
                                           Assistant United States Attorney
14                                         Chief, Santa Ana Branch Office
15                                         LAWRENCE E. KOLE
                                           Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
